Abatement Order filed February 18, 2021




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00017-CV
                                    ____________

              GTM REAL ESTATE PARTNERS, LLC, Appellant

                                          V.

                    J BAR CONSOLIDATED, LLC, Appellee


                     On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-21632

                             ABATEMENT ORDER

       Appellant’s notice of appeal states that appellant is in bankruptcy. Tex. R. App.
P. 8.1. According to the notice, appellant petitioned for voluntary bankruptcy
protection in the United States Bankruptcy Court for the Southern District of Texas
on October 22, 2020 under case number 20-35095, In re GTM Real Estate Partners,
LLC.
      A bankruptcy suspends the appeal from the date when the bankruptcy petition
is filed until the appellate court reinstates the appeal in accordance with federal law.
Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.

                                    PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.




                                           2